Citation Nr: 0314554	
Decision Date: 07/02/03    Archive Date: 07/10/03

DOCKET NO.  98-15 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for lumbar strain, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant, Dr. Jack Segal


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
December 1953.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1998 rating decision of the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO assigned a 10 percent 
evaluation for lumbar strain. 

The veteran testified before a Veterans Law Judge at a Travel 
Board hearing in July 1999.  A transcript of this hearing has 
been associated with the claims file.  In an April 2003 
letter, the veteran was informed of the departure of the 
Board member before whom he testified, and was provided an 
opportunity for a new hearing.  He did not respond.


REMAND

The issue before the Board is entitlement to an increased 
evaluation for lumbar strain.  The claims file contains VA 
outpatient treatment reports from September 2000 to September 
2001 that have not been addressed by the RO.  In light of 
Disabled American Veterans v. Secretary of Veterans Affairs, 
___ F.3d ___, Nos. 02-7304, -7305, -7316 (May 1, 2003), the 
case is hereby REMANDED to the RO for the following actions:

1.  The RO should send a VCAA letter to 
the veteran.

2.  The RO should issue a supplemental 
statement of the case to the veteran.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




